December 22, 2010


Mr. Thomas M. Michel
Griffith, Jay & Michel, LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110


Honorable John L. McCraw Jr.
Retired Senior Judge
1415 Harroun Street
McKinney, TX 75069
Ms. Julia F. Pendery
Attorney at Law
3030 LBJ Freeway, Suite 1630, LB 50
Dallas, TX 75234

RE:   Case Number:  10-1010
      Court of Appeals Number:  05-10-01071-CV
      Trial Court Number:  380-54606-03

Style:      IN RE  JENNIFER CARY

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Motion  to  Abate  and
issued the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Hannah      |
|   |Kunkle          |
|   |Ms. Lisa Matz   |